Citation Nr: 1644716	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  04-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), to include as secondary to service connected disabilities.

2.  Entitlement to service connection for additional disability incurred as a result of a lung biopsy, under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1968 to April 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2000 and June 2002 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In the February 2000 rating decision, the RO, in pertinent part, denied entitlement to compensation based on a claim under 38 U.S.C. § 1151 for an additional disability as a result of a lung biopsy.  Following the submission of additional evidence, the RO continued the denial of the § 1151 claim in an April 2000 rating decision.

Thereafter, the Veteran testified before a VA Decision Review Officer (DRO) at a December 2000 hearing conducted at the RO regarding the issue of entitlement to compensation based on a claim under 38 U.S.C. § 1151.  A transcript of that hearing is of record.

Subsequently, the denial of entitlement to compensation based on a claim under 38 U.S.C. § 1151 was continued in a March 2001 rating decision. 

In relevant part, the June 2002 rating decision denied service connection for PTSD.  

These matters were before the Board in April 2007 and February 2010, on which occasions they were remanded for additional development, to include scheduling the Veteran for a Board hearing.

The Veteran testified before a now retired Veterans Law Judge at a Board videoconference hearing in February 2014.  A transcript of the hearing has been reviewed and associated with the claims file.  

In a May 2014 decision, the Board remanded the issues on appeal for additional evidentiary development.

In November 2015, the Board notified the Veteran that the Veterans Law Judge who conducted the February 2014 videoconference hearing had retired and offered him the opportunity for a new hearing.  The Veteran did not respond to the letter.  Therefore, the Board will presume that the Veteran does not want another hearing and will proceed with a decision on the claims on appeal. 

The claims were again remanded by the Board in January 2016 to obtain additional medical opinions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Psychiatric Disability

The Veteran asserts that his current psychiatric disability is related to military service.  

As requested in the Board's January 2016 remand directives, the Veteran was provided a VA mental health examination in March 2016.  At that time, he was diagnosed with major depressive disorder, alcohol use disorder in sustained remission, cannabis use disorder in sustained remission, and cocaine abuse disorder in sustained remission.  The examiner opined that the conditions were not related to military service or caused by any service-connected disability.  However, the examiner did not provide an opinion as whether the conditions were aggravated by the appellant's service-connected disabilities.  

Additionally, in the January 2016 remand, it was noted that the Veteran was afforded a VA examination in December 2012, at which time he was diagnosed with major depressive disorder, recurrent, moderate; alcohol dependence, sustained full remission; polysubstance dependence, sustained full remission; and personality disorder.  In a March 2013 opinion, in relevant part, the examiner opined that the Veteran's personality disorder predated military service and was not secondary to his service-connected disability.  In the January 2016 remand directives, the VA examiner was asked to identify all personality disorders and provide an opinion as to whether such conditions preexisted military service and were not aggravated by such service.

In the March 2016 VA examination report, the examiner determined that the Veteran did not have a personality disorder at the time of the examination.  It was noted that the Veteran may have had such disorder in the 1970s and 1980s when he was abusing drugs.  The examiner explained that adult onset disorders frequently disappear once sobriety is achieved.  However, these comments do not take into account the diagnosis made at the 2013 VA examination, where his personality disorder was noted to be longstanding and to have preexisted service.  Clarification is sought as to whether, at any point during the appeal (since 2001), a personality disorder has been present.  

In light of the foregoing, an addendum opinion must be obtained on remand.

§ 1151 Claim

As requested in the Board's previous remand directives, an addendum opinion for the appellant's § 1151 claim was obtained in March 2016.  In support of the examiner's determination that the Veteran did not have any additional disability caused by the 1998 lung biopsy, she referenced a March 1999 surgery clinical follow-up record.  However, a review of the evidence does not show that the March 1999 VA record has been associated with the claims file.  

On remand, outstanding VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records regarding the Veteran's lung biopsy.  Specifically, the March 1999 surgery clinical follow-up record identified in the March 2016 addendum opinion must be retrieved and associated with the claims file.  If this document cannot be located then such fact must be documented in the record.

2.  Forward the claims file to the examiner who provided the March 2016 VA psychiatric examination (or a comparably qualified individual if that examiner is no longer available) to obtain an addendum opinion.  The claims file must be reviewed and such review should be noted in the opinion or in an addendum opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner should provide an opinion for the following:

a. Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected disabilities?

The examiner should identify all personality disorders diagnosed since the filing of the claim on September 11, 2001.  For all personality disorders diagnosed since the filing of the claim, the examiner should provide an opinion to the following:

a.  Is it at least as likely as not that any diagnoses of personality disorder made during the claims period, to include upon examination in March 2013, are valid?  If not, explain why the diagnosis made was invalid or otherwise not supported by the facts of record.

b. Did any validly diagnosed personality disorder clearly and unmistakably preexist military service?  

c. If a personality disorder is found to have clearly and unmistakably preexisted service, is it also clear and unmistakable that such disorder was NOT permanently worsened during service beyond its natural progress, such as to cause a superimposed psychiatric disability?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




